DETAILED ACTION
The following is a Final Office Action in response to communications filed January 24, 2022.  Claims 73, 76, 84, 86–92, and 94 are amended; and claims 77–78, 83, 93, and 95–98 are canceled.  Currently, claims 73–74, 76, 84, 86–92, and 94 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 73, 77, 91, 93, and 98 for informalities.  Accordingly, the previous objection is withdrawn.
However, Applicant’s amendments necessitate a new objection for informalities, and Examiner directs Applicant to the relevant section below.
With the exception of claim 94, Applicant’s amendments are sufficient to overcome the previous rejections of claims 73–74, 76–78, 83–84, and 86–98 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, with the exception of claim 94, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 77–78, 83–84, and 86–91 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, as noted on page 2 of the Final Office Action mailed July 29, 2020, the additional elements of claim 73, including the server and portable personal computing device, integrate the abstract idea into a practical application under Step 2A Prong Two because the additional elements apply or use the recited abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the abstract idea.  As a result, the previous rejection of claims under 35 U.S.C. 101 is withdrawn.
Applicant’s remarks with respect to the previous rejections under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant first asserts that the Ward reference does not disclose that each user is assigned to one or more jobs.  Examiner agrees, and notes that the previous rejection did not assert that Ward discloses job assignments with respect to each user.  Instead, the previous rejection asserted that the element was disclosed in view of the combination of the Ward and Torman references (See Non-Final Act. at 22, 27).  As a result, Applicant’s remarks are not persuasive.
Applicant further asserts that the permit of Ward is not equivalent to a job.  Examiner disagrees.  FIG. 4 and paragraphs 44–45 of Ward disclose permit compliance jobs.  More particularly, a permit compliance officer selects a respective permit compliance job in order to evaluate certain monitoring requirements associated with a given permit.  Paragraph 3 provides further background information describing the process by which a compliance officer performs permit compliance jobs.  As a result, Applicant’s remarks are not persuasive.
Applicant asserts that the Ward reference does not disclose the server being configured to send a list of possible jobs, request a list of possible jobs, or receive the list of possible jobs.  Examiner disagrees.  As an initial matter, Examiner notes that the elements are rejected over a combination of Ward and Torman.  As a result, Applicant’s remarks are not persuasive in view of MPEP 2145(IV), which sets forth that “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).”
Further, and as noted by Applicant (Resp. at 16), the disclosure of Ward contemplates requesting that the compliance officer provide an input to select the permit from among a plurality of permits.  As a result, Ward discloses the server being configured to send a list of possible jobs, request a list of possible jobs, or receive the list of possible jobs because a list of jobs is sent to the device of a compliance office for selection, and Applicant’s remarks are not persuasive.
Applicant next asserts that Torman does not disclose identifying the user of the computing device because the User ID of Torman is associated with the user’s organization.  Examiner disagrees.  Examiner maintains that paragraph 83, when considered in view of paragraphs 125–126, disclose identifying the user of the computing device.  More particularly, paragraph 83 discloses a User ID, and paragraphs 125–126 disclose user authentication at log in, such that a given user is identified.  As a result, Applicant’s remarks are not persuasive.
Applicant submits that Ward does not disclose the recited selections because Ward only discloses one input. Examiner disagrees. Examiner notes that FIG. 4 of Ward discloses a process for completing a permit compliance evaluation job.  Steps 408–420 and paragraphs 43–46 disclose determining permits associated with a location of the compliance officer’s computing device; accepting input from the compliance officer, wherein the input is a selection of an appropriate permit; determining the inputs required to perform the permit compliance monitoring job; and displaying the determined inputs to the compliance officer.  Examiner submits that, upon selection of the appropriate permit job, the system generates and sends input information to the compliance officer device, and the input information may include more than one input request.  As a result, the permitting task of Ward includes an initial permitting task selection input followed by any number of input requests associated with the selected permitting task.  Accordingly, Applicant’s remarks are not persuasive.
Applicant next asserts that the motivation for combining the references is deficient.  Examiner disagrees.  As an initial matter, Examiner notes that a proper application of the test of analogous art requires determining when a reference is analogous art to the claimed invention (See MPEP 2141.01(a)(I)).  Applicant’s remarks, however, address whether or not the references are analogous to each other.  As a result, Applicant’s remarks are not persuasive.
Further, as noted previously, Ward and Torman each disclose systems directed to managing tasks using user interfaces.  As a result, the references of record are from the same field of endeavor as the claimed invention and are analogous references under MPEP 2141.01(a)(I).  Accordingly, Applicant’s remarks are not persuasive.
Applicant next asserts that the Torman does not disclose jobs that may be assigned to users.  Examiner disagrees.  As noted previously, paragraph 23 of Torman indicates that a “user may have more than one role, task or process associated with the same record.”  In describing user/record associations, paragraph 23 contemplates a record having associations with a user.  Further, the record may include role and task associations.  As a result, and in view of paragraphs 114 and 116, a user may be associated with assigned tasks for a given record.  Examiner additionally notes that paragraph 93 expressly discloses tasks or assignments “of the user with respect to a record or record type”.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the permissions of Torman define what is displayed to a user without regard to performing jobs.  Examiner disagrees.  The cited paragraphs, when considered in view of paragraphs 38 and 24–26 of Torman, disclose utilizing permissions to limit data object accessibility.  Paragraphs 38 and 24–26 describe an exemplary process wherein data objects are accessible to a particular user based on a particular role and permission set.  The accessibility permissions are further disclosed with respect to performing a sales-related task.  As a result, Applicant’s remarks are not persuasive.
With respect to claim 74, Applicant asserts that Torman reference is insufficient because the reference does not disclose job types.  Examiner disagrees.  As noted previously, claim 74 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 74 does not recite any associated steps or acts.  As a result, the recited functions do not limit the recited method and have been afforded limited patentable weight.
Even if the elements were afforded full patentable weight, Examiner maintains that Torman discloses job types.  In paragraph 71, Torman discloses record types associated with categories, including customers, customer support, cases, opportunities, leads, projects, contracts, orders, etc.  Further, paragraph 93 discloses tasks and assignments associated with record types.  In view of cited paragraphs 102 and 116–117, the above portions of Torman disclose tasks categorized according to record type, which is equivalent to a task type.  As a result, Applicant’s remarks are not persuasive.
With respect to claim 87, Applicant asserts that Jeffries does not disclose selection of personnel.  Examiner disagrees.  As currently presented, claim 87 recites that the steps, risks, controls, risk ratings, and/or personnel may be selected from a predefined list.  However, MPEP 2111.04(II) sets forth that “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  With respect to claim 87, the selection of any element from the predefined list is not required because each element “may” occur.  As a result, Applicant’s remarks are not commensurate with the scope of the claims and are not persuasive.
Applicant’s remaining remarks are either not persuasive because the arguments address the references individually (see MPEP 2145(IV)) or fail to comply with the requirements set forth under 37 C.F.R. 1.111(b), which states that “[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record is maintained and reasserted below.

Claim Objections
Claim 87 is objected to because of the following informalities:  
The amendment to claim 87 filed on January 24, 2022 does not comply with the requirements of 37 CFR 1.121(c) because, although claim 87 includes amended subject matter, the claim is identified as “Previously Presented”.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim 87 includes amended subject matter, as indicated by the strike-through and underline elements.  As a result, claim 87 should be designated as “Currently Amended” rather than “Previously Presented”.  Accordingly, the amendments to claim 87 fail to comply with the requirements set forth under 37 C.F.R. 1.121(c), and Examiner asserts that future failures to comply with the requirements set forth under 37 C.F.R. 1.121(c) may result in the issuance of a Notice of Non-Compliant Amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73–74, 76, 84, 86–92, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 73 recites “the assignment of the or each user” in element “I)” and “the respective use” in element “II)”.  There is insufficient antecedent basis for these limitations in the claim.
In view of the above, claim 73 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 74, 76, 84, 86–92, and 94, which depend from independent claim 73, inherit the deficiencies described above.  As a result, claims 74, 76, 84, 86–92, and 94 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 76 recites “checking whether identified user”.  However, claim 73, from which claim 76 depends, previously recites “the identified user”.  As a result, the scope of claim 73 is indefinite because it is unclear whether Applicant intends for the “identified user” of claim 77 to reference the previous identified user or intends to introduce a second, different identified user.  For purposes of examination, claim 77 is interpreted as reciting “checking whether the identified user”.
As a result, claim 77 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 94 recites “the document templates” in at least element (ii), “the retrieved document templates” in at least element (iii), and “the selected document templates” in at least element (vii).  As a result, the scope of claim 94 is indefinite because it is unclear whether Applicant intends for each recitation to reference the other recitations or intends to introduce a new, different “document templates”.  For purposes of examination, claim 94 has been interpreted as reciting a series of “the document templates”.
Claim 94 recites “the received selection of the document templates” in element “(ii)” and “the retrieved document template” and “the selected document template” in the “wherein clause”.  Although claim 94 includes an element for “receiving a selection of one of a list of document templates” and “retrieving document templates”, there is insufficient antecedent basis for these limitations in the claim.
As a result, claim 94 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73–74, 76, 86, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736).
Claim 73:  Ward discloses a computer implemented method (See FIG. 1) of completion of a risk related document by each of one or more users when performing a job in a field, 
I) wherein the job is one of a number of possible jobs that each user of the one or more users may be assigned to perform in the field (See FIG. 4 and paragraph 44, wherein one or more permit jobs for assignment are disclosed), the method comprising: 
b) requesting a list of the possible jobs associated with the identified user be provided to the portable personal computing device by the server, wherein the list of possible jobs is retrieved from the storage device (See FIG. 1, FIG. 4, and paragraphs 43-44, wherein one or more permit jobs are presented to a user portable device based on a determined location; see also paragraph 6, wherein permitting tasks are stored in a database); 
c) receiving, by the portable personal computing device, the list of the possible jobs associated with the identified user from the server (See FIG. 4 and paragraph 44, wherein the available permit jobs are received); 
d) displaying on a screen of the portable personal computing device, the received list of possible jobs (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device); 
e) receiving, via an input device of the portable personal computing device, a selection of one of the displayed list of jobs to be performed by the identified user from the received list of the possible jobs associated with the identified user (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device, and wherein compliance officer inputs select a given permit job; and see paragraphs 35 and 40, wherein the compliance officer interacts with interface objects displayed on the screen); 
f) sending a request for information to the server based on the selected job (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); 
g) downloading, from the server, the generated information related to the selected job to the respective portable personal computing device (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs); 
h) generating a risk related dynamic document from the downloaded generated information (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs; and see FIG. 3B); 
i) displaying, on the screen of the portable personal computing device, the downloaded generated information for selection of one or more corresponding indicia so as to complete the risk related dynamic document, wherein completion of the risk related dynamic document is required for the identified user to be able to commence or to complete the work required of the identified user in relation to the selected job (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); 
j) receiving the selection of one of the indicia by receiving another input to the input device portable personal computing device (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user selects input objects to input the necessary information; and see FIG. 3B); 
k) displaying on the screen of the portable personal computing device at least a portion of the downloaded generated information according to the received selection (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user implicitly selects input objects to input the necessary information; and see FIG. 3B); 
l) receiving a further input to the portable personal computing device relevant to use of the generated information displayed in the displayed dynamically created document in relation to performance of the job by the identified user, so as to complete the displayed created risk related dynamic document (See FIG. 4 and paragraphs 44-45, in view of paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the user implicitly selects input objects to input the necessary information; and see FIG. 3B); and
m) uploading the further input from the configured server, whereby the uploaded further input is able to be stored in the storage device of the server (See paragraph 19, wherein relevant data is uploaded to the database).  Although Ward discloses authentications and permissions (See paragraphs 16 and 49), Ward does not expressly disclose the remaining claim elements.
Torman discloses I) wherein the job is one of a number of possible jobs that each user of the one or more users may be assigned to perform, wherein each of the one or more users is assigned to one or more of the possible jobs, wherein the assignment of the or each user to a respective one or more of the possible jobs is stored in a database in a storage device of a server (See paragraphs 114 and 116, wherein assigned tasks are disclosed; and see FIG. 1 and paragraphs 48 and 95, wherein each user’s data is stored);
II) wherein there are one or more possible roles to be performed in relation to the job, wherein a role of a user may change in relation to the job, where the user is assigned a current role from one of the possible roles in relation to the job, wherein the assignment of the current role to a respective one of the or each job that the or each user is currently assigned to is stored in the database as the current role of the respective use (See paragraphs 116–119, wherein time-varying roles are disclosed; and see FIG. 1 and paragraphs 48 and 95, wherein each user’s data is stored), 
III) where the or each user has a defined authority in relation to a respective role for a respective job, wherein the defined authority of the or each user in relation to the respective roles may change, wherein the or each user is assigned a current defined authority in relation to the respective role for the respective job, wherein the assignment of the authority to a respective the or each user currently has in relation to the or each role the or each user is currently assigned to is stored in the database (See paragraphs 116–119, wherein time-varying and context-specific roles and permissions are disclosed; and see FIG. 1 and paragraphs 48 and 95, wherein each user’s data is stored);
a) identifying one of the one or more users of a requesting portable personal computing device (See paragraph 83, wherein users are authenticated with respect to a user identifier; see also paragraphs 125–126, wherein a user is authenticated upon log-in); and
wherein the information is generated by the server according to the current role of the identified user in relation to the selected job as stored in the database, and the current authority that the user has in relation to the selected job as stored in the database, wherein the generated information comprises information determined according to the current role of the identified user in relation to the selected job, and the current authority that the user has in relation to the selected job, said generated information being suitable for generating a dynamic document based on the generated information (See paragraphs 114–119, wherein interface documents are dynamically generated according to user jobs, roles, and permissions).
Ward discloses a system directed to managing permit tasks.  Similarly, Torman discloses a system directed to managing tasks according to user role and permission information.  Each reference discloses a system directed to task management.  The technique of utilizing user roles and authorities is applicable to the system of Ward as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Torman to the teachings of Ward would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying user roles and authorities to Ward would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 74:  As an initial matter, Examiner notes that claim 74 is directed to a method claim, which is defined by the recited steps or acts.  (see MPEP 2106.03(I) stating “[a] process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”).  However, claim 74 does not recite any associated steps or acts.  As a result, the recited functions do not limit the recited method and have been afforded limited patentable weight.  In the interest of compact prosecution, however, the elements have been addressed below.
Although Ward discloses selecting a job (See citations above), Ward does not expressly disclose the elements of claim 74.
Torman discloses a job type and the job type preselects the information to be downloaded according to the job type from a library of information available (See paragraph 102, wherein record types are disclosed, and paragraphs 116-117, wherein data is displayed with respect to permission and role information associated with a given record type).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 73.
Claim 76:  Ward discloses the method of claim 73, wherein the information comprises one or more checks that are able to be performed by the portable personal computing device so as to indicate to the identified user whether or not the identified user is permitted to perform the job according to the input received in respect to the information displayed, the method comprising checking whether identified user is permitted to perform the job according to the information and he received input; and indicating to the identified user whether or not the identified user is permitted to perform the job (See paragraph 49, wherein an authentication module is disclosed, and wherein the authentication module implicitly notifies a user of the authentication results).
Claim 86:  Ward discloses the method of claim 73, further comprising checking requirements for issuance of a permit to the identified user against records of the identified user to which the permit is intended to be issued, and, in the event that the requirements are not met, raises an alert that the requirements are not met (See FIG. 4 and paragraph 47, wherein non-compliance alerts are generated in response to comparing permitted values and input values).
Claim 91:  Although Ward discloses receiving inputs and transmitting information to one or more of the personal computing devices (See citations above), Ward does not expressly disclose the remaining elements of claim 91. 
Torman discloses determining a response according to the received input, wherein the response determines what the identified user of the portable personal computing device is permitted to do in respect of at least one of the selected job and what other users are permitted to do in respect of the selected job, wherein the response is transmitted to one or more of the portable personal computing devices according to the respective role of the user in relation to the respective job (See paragraphs 116-119, wherein information and interface functionality are transmitted to a user device according to the identified user’s permissions).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 73.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Loveland (U.S. 2005/0102394) and Jackson et al. (U.S. 2014/0201064).
Claim 84:  As disclosed above, Ward and Torman disclose the elements of claim 73.  Ward and Torman do not expressly disclose the elements of claim 84.
Loveland discloses testing a validity period of one or more of a permit to work of the identified user, and creating a first alert if a current time is not within the validity period (See paragraphs 61 and 63, wherein notifications are issued in response to certification expirations).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Loveland discloses a system directed to managing and evaluating tasks.  Each reference discloses a system directed to task management.  The technique of utilizing validity periods is applicable to the system of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Loveland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Loveland to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying validity periods to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Loveland do not expressly disclose the remaining claim elements.
Jackson discloses testing an applicability of a valid locality of the permit, and creating a second alert if the current location is not within the valid location when an action is commenced requiring the respective permit (See paragraph 126, wherein permits are evaluated with respect to location, and wherein proximity alerts may be generated).
As disclosed above, Ward discloses a system directed to managing permit tasks, Torman discloses a system directed to managing tasks according to user role and permission information, and Loveland discloses a system directed to managing and evaluating tasks.  Jackson discloses a system directed to managing and enforcing vehicle permits.  It would have been obvious to one or ordinary skill in the art at the time of the invention to include the locality considerations disclosed by Jackson into the task management disclosures of Ward, Torman, and Loveland because the claimed invention is merely a combination of old elements.  In the combination, each element merely would have performed the same function as it did separately, and one or ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098) and Loveland (U.S. 2005/0102394).
Claim 87:  As disclosed above, Ward and Torman disclose the elements of claim 73.  Ward and Torman do not expressly disclose the elements of claim 87.
Jeffries discloses wherein the risk assessment document to be completed is a Job Safety Assessment (JSA), the method further comprising receiving a selection of method steps in the activity for which the JSA is being created, receiving a selection of risks applicable to the selected method steps, receiving a selection of controls to mitigate the selected risks; receiving a selection of a risk rating for each of the selected risks; receiving a selection of one or more personnel to which the JSA is applicable, wherein the method steps may be selected from a predefined list of method steps, the risks may be selected from a predefined list of risks, the controls may be selected from a predefined list of controls, the risk ratings may be selected from a predefined risk rating matrix, and / or the personnel may be selected from a predefined list of personnel assigned to the selected job for which the JSA is being created (See FIG. 3a-3d, FIG. 8, FIG. 9, and paragraphs 66-67 and 78-79, wherein a safety assessment is created upon selection of a task, risks, controls, risk ratings, and personnel).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Jeffries discloses a system directed to assessing workplace hazards.  Each reference discloses a system directed to task management.  The technique of utilizing a job safety assessment is applicable to the systems of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying job safety assessments to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Jeffries do not expressly disclose the remaining claim elements.
Loveland discloses wherein relevant parties are sent a message to request acceptance (See paragraph 101, wherein relevant parties are given a project acceptance option).
As disclosed above, Ward discloses a system directed to managing permit tasks, Torman discloses a system directed to managing tasks according to user role and permission information, and Jeffries discloses a system directed to assessing workplace hazards.  Loveland discloses a system directed to managing and evaluating tasks.  Each reference discloses a system directed to task management.  The technique of utilizing relevant party messaging is applicable to the systems of Ward, Torman, and Jeffries as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Loveland would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Loveland to the teachings of Ward, Torman, and Jeffries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying relevant party messaging to Ward, Torman, and Jeffries would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098).
Claim 88:  As disclosed above, Ward and Torman disclose the elements of claim 73.  Ward and Torman do not expressly disclose the elements of claim 88.
Jeffries discloses receiving a selection of a task to be performed by the identified user; receiving a selection of at least one possible risk that may be applicable to the selected tasks; receiving a selection of controls to mitigate the selected possible risks (See FIG. 8 and paragraphs 66-67 and 78, wherein the user selects tasks, hazards, and controls).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Jeffries discloses a system directed to assessing workplace hazards.  Each reference discloses a system directed to task management.  The technique of utilizing risk assessment is applicable to the system of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying risk assessments to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 89:  Although Ward discloses a second task that is entered by the identified user and when the identified user enters a task, risk or control the entered task, risk or control is added to the respective predefined list of tasks, risk and controls (See FIG. 4 and paragraph 16, wherein the content source may be updated or modified to include new or additional requirements, limitations, and the like), Ward and Torman do not expressly disclose the remaining elements of claim 89.
Jeffries discloses wherein a first task is selected from a predefined list of tasks, wherein the possible risks are selected from a predefined list of possible risks or entered by the identified user, and wherein the controls are selected from a predefined list of controls or the controls are entered by the identified user (See FIG. 8 and paragraphs 66-67 and 78, wherein the user selects tasks, hazards, and controls).
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 88.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Jeffries (U.S. 2004/0078098) and Barbosa et al. (U.S. 2013/0281157).
Claim 90:  As disclosed above, Ward and Torman disclose the elements of claim 73.  Further, as disclosed above, Ward, Torman, and Jeffries disclose the elements of claim 88.  Although Ward discloses issuing failure notification (See FIG. 4), Ward and Torman do not expressly disclose the remaining elements of claim 90.
Jeffries discloses displaying information about checks to be performed before use of an item of equipment required for the selected job (See FIG. 3b and paragraph 77); 
displaying a check box for each element to be checked (See FIG. 3b and paragraph 97, wherein chock boxes are disclosed).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Jeffries discloses a system directed to assessing workplace hazards.  Each reference discloses a system directed to task management.  The technique of utilizing equipment checks is applicable to the system of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Jeffries would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Jeffries to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying equipment checks to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Ward, Torman, and Jeffries do not disclose the remaining claim elements.
Barbosa discloses displaying a check for each part of the item of equipment to be checked; receiving input to the portable personal computing device of a selection when the part is checked; and displaying a message that the item is unable to be used until the checklist is successfully completed, wherein if an item in the checklist is selected as a failure of the pre-start check the system is configured to create an alert, wherein the item of equipment is flagged in the database as out of service until it is repaired or replaced (See paragraph 57, wherein a user is guided through an equipment readiness checklist, and wherein a report indicating equipment readiness is generated).
As disclosed above, Ward discloses a system directed to managing permit tasks, Torman discloses a system directed to managing tasks according to user role and permission information, and Jeffries discloses a system directed to assessing workplace hazards.  Barbosa discloses a system directed to managing field asset task performance.  Each reference discloses a system directed to task management.  The technique of utilizing equipment checks is applicable to the system of Ward, Torman, and Jeffries as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Barbosa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbosa to the teachings of Ward, Torman, and Jeffries would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying equipment checks to Ward, Torman, and Jeffries would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Wellman et al. (U.S. 2008/0154691).
Claim 92:  As disclosed above, Ward and Torman disclose the elements of independent claim 73.
Ward discloses the method of claim 73, wherein the method comprises: determining when the portable personal computing device is at a location at which the selected job is to be performed: i) GPS tracking of the location of the portable personal computing device (See FIG. 2 and paragraph 25, wherein a geolocation module that identifies a user location is disclosed). Ward does not disclose the remaining claim elements.
Torman discloses wherein the current permitted authority in relation to the respective role of the identified user for the selected job is allocated from a hierarchy of authorities available up to a defined authority of the identified user for an enterprise for which the identified user is able to complete the work by a supervisory user of the enterprise having authority to make such a change (See paragraphs 116-119, wherein a hierarchy of authorities is disclosed with respect to given roles, and wherein an administrator may expand roles and permissions). 
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 73.  Ward and Torman do not expressly disclose the remaining claim elements.
Wellman discloses determining when the identified user requires a permit to perform the selected job (See paragraphs 78-79, wherein required certifications are determined with respect to, for example, forklift tasks); and
ii) geofencing a location at which the selected job is to be performed; iii) tracking whether the location of the portable personal computing device is within the geofence; iv) tracking whether the permit to perform the selected job has expired; v) determining when the location of the portable personal computing device is within the geofence and when the permit to perform the selected job has expired, and if so determined generating a notification (See paragraphs 78 and 165, wherein certification deficiencies may trigger notifications, and wherein employees are monitored with respect to an established geofence). 
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Wellman discloses a system directed to managing a fleet of assets.  Each reference discloses a system directed to task management.  The technique of utilizing permit and geofence monitoring is applicable to the system of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Wellman would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Wellman to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying permit and geofence monitoring to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  

Claim 94 are rejected under 35 U.S.C. 103 as being unpatentable over Ward, II (U.S. 2015/0046977) in view of Torman et al. (U.S. 2015/0106736), and in further view of Barbosa et al. (U.S. 2013/0281157).
Claim 94:  As disclosed above, Ward and Torman disclose the elements of independent claim 73.
Ward discloses the method of claim 73, further comprising: 
i) receiving a selection of one of a list of documents associated with a task from the portable personal computer devices (See FIG. 4 and paragraphs 44-45, wherein a compliance officer selects a give permit job, and wherein the selection implicitly requests the inputs required to perform the permit job); 
ii) retrieving documents from the storage device according to the received selection of the documents (See FIG. 4 and paragraphs 44-47, wherein requested inputs are determined and sent to the user device); 
iii) sending the retrieved documents to the portable personal computer device (See FIG. 4 and paragraphs 44-47, wherein requested inputs are sent to the user device); 
iv) receiving the list of documents at the portable personal computing device from the server, via the communications apparatus (See FIG. 1 and FIG. 4 and paragraph 44, wherein the available permit jobs are received); 
v) displaying the received list of documents on the display device in a manner that allows for selection of one of the documents (See FIG. 4 and paragraph 44, wherein the available permit jobs are displayed on the user device; and paragraphs 35 and 40, wherein the compliance officer interacts with a limited number of input objects displayed on the screen, and wherein the officer selects a given permit job); 
vi) receiving from the identified user a selected one of the documents, via the input device (See FIG. 4 and paragraph 44, wherein an officer selects a given permit job); 
vii) sending to the server the selected documents (See FIG. 4 and paragraph 44, wherein the officer selects a given permit job); and 
vii) receiving from the server the retrieved documents (See FIG. 4 and paragraphs 44-45, wherein the officer receives determined inputs); 
Torman discloses wherein the selected element limits the information able to be entered by the identified user according to the selected job, the associated role, and associated current authority (See FIG. 6–7 and paragraphs 113–116, wherein GUI elements limit the information and actions available to the user based on a given job and the user’s role and associated permissions).
One of ordinary skill in the art would have recognized that applying the known technique of Torman would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 73.  Ward and Torman do not expressly disclose the remaining elements.
Barbosa discloses document templates (See paragraph 46, wherein job templates are disclosed); and
wherein the document template selected preselects at least one label of at least one field in the document to be completed by the user entering information into the document (See paragraph 46, wherein job template are disclosed, and wherein templates implicitly preselect required data).
As disclosed above, Ward discloses a system directed to managing permit tasks, and Torman discloses a system directed to managing tasks according to user role and permission information.  Barbosa discloses a system directed to managing mobile field assets.  Each reference discloses a system directed to task management.  The technique of utilizing templates is applicable to the system of Ward and Torman as they each share characteristics and capabilities, namely, they are directed to task management.
One of ordinary skill in the art would have recognized that applying the known technique of Barbosa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Barbosa to the teachings of Ward and Torman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate task management into similar systems.  Further, applying templates to Ward and Torman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623